Citation Nr: 0422221	
Decision Date: 08/13/04    Archive Date: 08/20/04

DOCKET NO.  02-07 781	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for a chronic 
cardiovascular disorder to include hypertension, 
arteriosclerotic heart disease, and myocardial infarction 
residuals.  

2.  Entitlement to an increased disability evaluation for the 
veteran's hypothyroidism, currently evaluated as 60 percent 
disabling.  

3.  Entitlement to a total rating for compensation purposes 
based on individual unemployability.  


REPRESENTATION

Appellant represented by:	The American Legion




WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

J. T. Hutcheson, Counsel


INTRODUCTION

The veteran had active service from December 1954 to November 
1956.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a May 1999 rating decision of the San 
Juan, the Commonwealth of Puerto Rico, Regional Office (RO) 
which increased the disability evaluation for the veteran's 
hypothyroidism from 10 to 60 percent.  In February 2000, the 
RO denied a total rating for compensation purposes based on 
individual unemployability.  In September 2001, the RO denied 
service connection for a chronic cardiovascular disorder to 
include hypertension, arteriosclerotic heart disease, and 
myocardial infarction residuals.  In April 2003 the veteran 
was afforded a hearing before a Department of Veterans 
Affairs (VA) hearing officer.  The veteran has been 
represented throughout this appeal by the American Legion.  

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  The VA will notify the 
veteran if further action is required on his part.  


REMAND

The veteran asserts on appeal that his service-connected 
hypothyroidism precipitated his multiple chronic 
cardiovascular disorders; increased in severity and now 
encompasses cardiovascular manifestations within the meaning 
of 38 C.F.R. § 4.119, Diagnostic Code 7903; and renders him 
unemployable.  In reviewing the record, the Board observes 
conflict in the clinical record as to the etiological 
relationship between the veteran's service-connected 
hypothyroidism and the onset of his multiple cardiovascular 
disorders.  A November 2000 written statement from Andres M. 
Delanoy, M.D., conveys that the veteran's thyroidectomy 
residuals and hypothyroidism "induced cardiac arrythmia and 
a permanent pacemaker."  The report of a May 2001 VA 
examination for compensation purposes states that the veteran 
was diagnosed with hypertensive and arteriosclerotic heart 
disease, an old myocardial infarction, left ventricular 
hypertrophy, atrial flutter with adequate ventricular 
response, congestive heart failure partially compensated, and 
a pacemaker implant.  The VA examiner opined that the 
veteran's "hypothyroidism and its therapy are not a 
principal etiologic factor in the veteran's arteriosclerotic 
heart disease or myocardial infarction."  An April 2002 
written statement from Nelida Gonzalez Agront, M.D., relates 
that "there is evidence or medical literature that 
hypothyroidism predisposes to dyslipidemia and increased 
vascular resistance that increased systemic blood pressure."  
Dr. Agront states further that "high blood pressure and 
dyslipidemia are risk factors for coronary artery disease."  
The report of a November 2003 VA examination for compensation 
purposes states that the veteran "has multiple risk factors 
not related to his service-connected thyroid condition that 
were contributory to the development of his cardiovascular 
disease."  The VA physician clarified the veteran's "heart 
conditions are not directly due to or the result of his 
hypothyroidism."  

In addition to being in apparent conflict, the multiple VA 
and private physicians' statements fail to address whether 
the veteran's cardiovascular disabilities have increased in 
severity beyond their natural progression as a result of his 
service-connected hypothyroidism.  Further, the provisions of 
38 C.F.R. § 4.119, Diagnostic Code 7903 (2003) direct that a 
100 percent evaluation is warranted for hypothyroidism where 
there is evidence of "cardiovascular involvement."  No 
clinical findings have been advanced as to whether the 
veteran's chronic cardiovascular disorders constitute 
"cardiovascular involvement" within the meaning of 
Diagnostic Code 7903.  Therefore, the Board finds that an 
additional VA examination for compensation purposes would be 
helpful in resolving the issues on appeal.  Accordingly, this 
case is REMANDED for the following action:  

1.  The RO should contact the veteran and 
request that he provide information as to 
all treatment of the his chronic 
cardiovascular disabilities and 
service-connected hypothyroidism after 
2002, including the names and addresses 
of all health care providers.  Upon 
receipt of the requested information and 
the appropriate releases, the RO should 
contact all identified health care 
providers and request that they forward 
copies of all available clinical 
documentation pertaining to treatment of 
the veteran, not already of record, for 
incorporation into the claims file.  

2.  The RO should then request that 
copies of all pertinent VA clinical 
documentation pertaining to treatment of 
the veteran after February 2002, not 
already of record, be forwarded for 
incorporation into the claims file.  

3.  The RO should then schedule the 
veteran for a VA examination for 
compensation purposes which is 
sufficiently broad to accurately 
determine the current nature and severity 
of both his chronic cardiovascular 
disabilities and his service-connected 
hypothyroidism.  All indicated tests and 
studies should be accomplished and the 
findings then reported in detail.  

The examiner or examiners should advance 
an opinion addressing the following 
question:  Is it more likely than not 
(i.e., probability greater than 50 
percent); at least as likely as not 
(i.e., probability of 50 percent); or 
less likely than not (i.e., probability 
less than 50 percent) that any identified 
chronic cardiovascular disorder is 
etiologically related to the veteran's 
service-connected hypothyroidism; 
increased in severity beyond its natural 
progression as the result of the 
veteran's hypothyroidism; or constitutes 
"cardiovascular involvement" within the 
veteran's hypothyroid disability picture.  

The examiner or examiners should fully 
describe all identified symptomatology of 
the veteran's hypothyroidism.  The 
examiner or examiners should express an 
opinion as to the impact of the veteran's 
hypothyroidism upon his vocational 
pursuits.  Send the claims folder to the 
examiner or examiners for review.  The 
examination report should specifically 
state that such a review was conducted. 

4.  The RO should then readjudicate the 
veteran's entitlement to service 
connection for a chronic cardiovascular 
disorder to include hypertension, 
arteriosclerotic heart disease, and 
myocardial infarction residuals; an 
increased evaluation for his 
hypothyroidism; and a total rating for 
compensation purposes based on individual 
unemployability with express 
consideration of the provisions of 38 
C.F.R. § 3.310(a) and the United States 
Court of Appeals for Veterans Claims' 
(Court) holding in Allen v. Brown, 7 Vet. 
App. 439 (1995).  If the benefits sought 
on appeal remain denied, the veteran and 
his accredited representative should be 
issued a supplemental statement of the 
case (SSOC) which addresses all relevant 
actions taken on the claims for benefits, 
to include a summary of the evidence and 
applicable law and regulations 
considered, since the issuance of the 
last SSOC.  The veteran should be given 
the opportunity to respond to the SSOC.  

The veteran is free to submit additional evidence and 
argument while the case is in remand status.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

The veteran's appeal must be afforded expeditious treatment 
by the RO.  The law requires that all claims that are 
remanded by the Board or by the Court for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West 2002) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.  



	                        
____________________________________________
	MARJORIE A. AUER
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).  


